DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-10, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beeson et al. (US Pub. No. 2007/0221867 A1).
As to claim 1, Beeson teaches a manufacturing method of a wavelength conversion device, comprising: forming a wavelength conversion material layer (#20 in Fig. 3 and in ¶ [0053]) on a substrate (#10 in Fig. 3 and in ¶ [0048]) by a sol-gel method (¶ [0052], [0053]), wherein the wavelength conversion material layer comprises a first colloidal material (“host material” in ¶ [0049], [0052], examiner notes that sol-gel processes require a colloidal host), and a 5fluorescent material (¶ [0050]); and solidifying (¶ [0055]) the wavelength conversion material layer to form a wavelength conversion layer comprising a plurality of first microstructures (recesses #80, or the remaining material adjacent recesses in Fig. 3E), wherein the step of solidifying the wavelength conversion material layer comprises irradiating the wavelength conversion material layer with a laser (¶ [0055], [0082]).  
As to claim 5, Beeson teaches the step of solidifying the wavelength conversion material layer further comprises: heat-treating the wavelength conversion material layer, before irradiating the wavelength conversion material layer with the laser (annealing in ¶ [0055] before laser in [0082]).  
5 As to claim 6, Beeson teaches wherein a first groove is formed between adjacent two of the plurality of first microstructures, and a depth of the first groove is less than half of a thickness of the wavelength conversion layer (Fig. 3E, wherein the grooves are #80 and the microstructures are the remaining section left by the grooves).  
As to claim 7, Beeson teaches wherein a thickness of the wavelength conversion layer is from 0.1mm to 0.5mm (¶ [0054]).  
As to claim 8, Beeson teaches wherein a material of the wavelength conversion layer comprises aluminum oxide, yttrium oxide, lutetium oxide, yttrium aluminum garnet, lutetium aluminum garnet, or a combination thereof (¶ [0050]).  
15 As to claim 9, Beeson teaches forming a diffuse reflection layer on the substrate, before forming the wavelength conversion material layer on the substrate by the sol-gel method, wherein the diffuse reflection layer is located between the wavelength conversion layer and the substrate (Fig. 6A, wherein #50B is the wavelength conversion layer and #50A is a diffuse reflection layer, diffuse reflection at least by facets #80A. The process for forming each of these can be sol-gel).  
20 As to claim 10, Beeson teaches the step of forming the diffuse reflection layer on the substrate comprises: forming a diffuse reflection material layer on the substrate by the sol-gel method (¶ [0052], [0053]), wherein the diffuse reflection material layer comprises a second colloidal material (“host material” in ¶ [0049], [0052], examiner notes that sol-gel processes require a colloidal host), and a 5fluorescent material (¶ [0050]), and a diffuse reflection material (either the phosphor materials scattering, or other inorganic material); and 25solidifying the diffuse reflection material layer to form a diffuse reflection layer comprising a plurality of second microstructures (#80A), wherein the step of solidifying the diffuse18File: 095308usf reflection material layer comprises irradiating the diffuse reflection material layer with the laser (¶ [0055], [0082]).  
As to claim 14, Beeson teaches the step of solidifying the diffuse reflection material layer further comprises: heat-treating the diffuse reflection material layer, before irradiating the diffuse reflection material layer with the laser (annealing in ¶ [0055] before laser in [0082]).  
20 As to claim 15, Beeson teaches a second groove is formed between adjacent two of the plurality of second microstructures, and a depth of the second groove is less than half of a thickness of the diffuse reflection layer (Fig. 3E, wherein the grooves are #80 and the microstructures are the remaining section left by the grooves).  
As to claim 16, Beeson teaches a thickness of the diffuse reflection layer is from 0.02mm to 0.5mm (¶ [0054]).  .  
As to claim 17, Beeson teaches wavelength conversion device, comprising a substrate (#10 in Fig. 3 and in ¶ [0048], or wherein the substrate is the LED in later figures) and a wavelength 19File: 095308usfconversion layer (#20 in Fig. 3 and in ¶ [0053]), wherein the wavelength conversion layer comprises a plurality of first microstructures (recesses #80, or the remaining material adjacent recesses in Fig. 3E) on a surface away from the substrate. Examiner notes the rest of the limitations in the claim are method steps within a device claim which do not add patentable weight. Additionally, the method steps are also taught by Beeson (see method claim rejections above).
10 As to claim 18, Beeson teaches the wavelength conversion device further comprises a diffuse reflection layer, the diffuse reflection layer is disposed between the wavelength conversion layer and the substrate, the diffuse reflection layer comprises a plurality of second microstructures on a surface away from the substrate (Fig. 6A, wherein #50B is the wavelength conversion layer and #50A is a diffuse reflection layer, diffuse reflection at least by facets #80A. The process for forming each of these can be sol-gel). Examiner notes the rest of the limitations in the claim are method steps within a device claim which do not add patentable weight. Additionally, the method steps are also taught by Beeson (see method claim rejections above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (US Pub. No. 2007/0221867 A1) in view of Dong et al. (US Pub. No. 2006/0027781 A1).
As to claims 2 and 11, Beeson teaches using a sol-gel method and coating the gel onto a substrate but lacks explicit discussion of 10mixing a first inorganic material, the fluorescent material, and a first solvent to form a first precursor solution; 15stirring the first precursor solution to form a first gel, wherein the first inorganic material is formed as the first colloidal material.
However, in the same field or endeavor, Dong teaches mixing a first inorganic material (“aluminum nitrate” in ¶ [0077]), the fluorescent material (alkaline earth nitrates and europium oxide in ¶ [0077]), and a first solvent (“nitric acid” or “de-ionized water” in ¶ [0077]) to form a first precursor solution; 15stirring the first precursor solution to form a first gel (¶ [0077]), wherein the first inorganic material is formed as the first colloidal material (¶ [0077], examiner notes that sol-gel processes require a colloidal host).  
Dong teaches a typical sol-gel method for creating a phosphor by sol-gel. It would have been obvious to one of ordinary skill in the art to use the typical steps of a sol-gel process disclosed in Dong when attempting to use a sol-gel method as desired by Beeson.
As to claims 3 and 12, Dong teaches the first inorganic material comprises aluminum chloride, aluminum nitrate, or 20a combination thereof (“aluminum nitrate” in ¶ [0077]). The motivation to combine is the same as in claims 2 and 11.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al. (US Pub. No. 2007/0221867 A1) in view of Dong et al. (US Pub. No. 2006/0027781 A1) and further in view of Eberhardt et al. (US 11,009,205 B2).
As to claim 13, Beeson in view of Dong is silent about the diffuse reflection material comprises titanium dioxide, aluminum oxide, 15barium sulfate, aluminum nitride, or a combination thereof.  
However, in the same field or endeavor, Eberhardt teaches including at least aluminum oxide as a scattering particle in a conversion element for numerous reasons such as viscosity adjustment, heat dissipation, and scattering ability (col. 6 ln. 15-31).
It would have been obvious to one of ordinary skill in the art to add at least aluminum oxide as a scattering particle as taught by Eberhardt into the conversion member of Beeson in view of Dong for numerous reasons such as viscosity adjustment, heat dissipation, and scattering ability.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875